Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The rejection of claims 1, 4, 7, 10-11, 15, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Tang (U.S. Pub. No. 20120164102, published on 06/28/2012, cited in the previous Office action) n view of Abdelbary (Carbohydrate Polymer, 2009, 77, 799-806, cited in the previous Office action), is withdrawn because of the Applicants’ arguments on the grounds that a pharmaceutical composition of the instant invention was unexpectedly found to exhibit superior dissolution rate, Cmax and AUC, when compared to a similar pharmaceutical composition disclosed by the Tang reference. Applicants cite the Zhang declaration filed on 03/03/2021, in support of the Applicants’ position. Please see pages 3-6 of Remarks filed on 03/03/2021. 
Applicants’ arguments have been fully considered and are deemed to be persuasive.
Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7, 10-11, 14-17 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,367,710 (reference patent), in view of Tang (U.S. Pub. No. 20120164102, published on 06/28/2012, cited in the previous Office action), is withdrawn because of the Applicants’ arguments on the grounds that a pharmaceutical composition of the instant invention was unexpectedly found to exhibit superior dissolution rate, Cmax and AUC, when compared to a similar pharmaceutical composition disclosed by the Tang reference. Applicants cite the Zhang declaration filed on 03/03/2021, in support of the Applicants’ position. Please see pages 3-6 of Remarks filed on 03/03/2021. 

Response to the Applicants’ Declaration
The declaration of Daimei Zhang under 37 CRF § 1.132 filed on 03/03/2021, states that a pharmaceutical composition of the instant invention was unexpectedly found to exhibit superior dissolution rate, Cmax and AUC, when compared to a similar pharmaceutical composition disclosed by the Tang reference. Please see pages 2-5 of the declaration. 
The declarant’s arguments have been fully considered and are deemed to be persuasive.
Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 12/03/2018, has been reconsidered in view of the allowability of claims directed to the inventive composition of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to: i) non-elected method of preparing a pharmaceutical composition of instant claim 1 (claims 12-13); and ii) the non-elected species of a pharmaceutical composition comprising (Z)-5-(2-hydroxy-3-(2-(3-methyl-5-oxo-1-(5,6,7,8-tetrahydronaphthalen-2-yl)-1,5-dihydro-4H-pyrazol-4-ylidene)hydrazinyl)phenyl)furan-2-carboxylic acid (compound B), exhibiting specific particle size (claims 8-9 and 18-19), have been found to be free of art. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tang (U.S. Pub. No. 20120164102, published on 06/28/2012, cited in the previous Office action), discloses a pharmaceutical composition comprising compound B diethanolamine salt at 8.45 mg, microcrystalline cellulose at 112 mg, lactose at 70 mg, sodium starch glycolate at 8 mg and magnesium stearate at 2 mg. The ingredients are blended and compressed into tablets. Please see Example 24 at ¶s 0278-0279, Table 1. However, the Tang does not suggest or disclose L-HPC in the composition.
Furthermore, the unexpected and surprising observation that a pharmaceutical composition of the instant invention was found to exhibit superior dissolution rate, Cmax and AUC, when compared to a similar pharmaceutical composition disclosed by the Tang reference (see discussions above), could not have been predicted by the prior art.
Conclusions
Claims 1, 4, 7-13, 15 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629